6 A.3d 1286 (2010)
204 N.J. 78
In the Matter of John J. McLOUGHLIN, JR., an Attorney at Law (No. XXXXXXXXX).
D-37 September Term 2010, 067252
Supreme Court of New Jersey.
November 22, 2010.

ORDER
This matter having been duly presented to the Court, it is ORDERED that JOHN J. McLOUGHLIN, JR., Formerly of BRICK, who was admitted to the bar of this State in 1986, and who was suspended from the practice of law for a period of three months effective April 24, 2004, by Order of this Court filed March 26, 2004, be restored to the practice of law, effective immediately.